DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
	Applicant's arguments filed 11/23/2021 with respect to the double patenting rejection to claim(s) 1 and 11 have been considered but are moot in view of the new ground(s) of rejection because the previously co-pending application 16/713007 has been patented in 09/24/2021. Therefore, a new double patenting is given in view of the amended claims filed 11/23/2021 and the patented application 16/713007 (U.S. Patent No. 11,206,662 B2).	Applicant’s arguments:	On pg. 8, Applicant argues with respect to claim 1 reciting “a first transmitter, transmitting a first signaling; and transmitting a first radio signal in the first resource set” that the co-pending (now patented) application (U.S. Patent No. 11,206,662 B2) recites “a first transmitter, to transmit a first signaling; and a second receiver, to receive first feedback information in a target resource set”. The difference is that the current application claims transmitting the first radio while U.S. Patent No. 11,206,662 B2 claims receiving the first feedback information.	Examiner’s response:	U.S. Patent No. 11,206,662 B2 claims “a first transmitter, transmitting a first signaling (claim 1: a first transmitter, to transmit a first signaling); and transmitting a first radio signal (claim 6: wherein the first transmitter further transmits a first radio signal) ”. U.S. Patent No. 11,206,662 B2 does not claim “in the first resource set” but Zhang et al. (US 2019/0387377 A1) discloses “transmitting a first radio signal in the first resource set” ([0003]: PSSCH carries data (=first radio signal). Fig. 1, [0166]: UE transmits PSSCH on selected single-subframe resources (=first resource set)).
 	Applicant’s amendment, i.e., incorporating previously objected-to claims 8 and 18 into claims 1 and 11, filed 11/23/2021, has been considered and the previous rejection to the claims is 

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

 	Claim(s) 1 and 11 of the current application 16/869614 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2, 6, 11-12, and 16 of U.S. Patent No. 11,206,662 B2 in view of Zhang et al. (US 2019/0387377 A1) and Zhao et al. (US 2021/0377911 A1). 
Regarding claim 1, U.S. Patent No. 11,206,662 B2 also claims A first communication node for wireless communication (claim 1: A first communication node for wireless communication, comprising), comprising:
a first receiver, performing signaling monitoring in a first time window, wherein X1 signaling(s) being detected in the signaling monitoring process, and X1 being a non-negative integer (claim 1: a first receiver, to perform signaling monitoring in a first time window, X1 signaling(s) being detected in the signaling monitoring process and the X1 being a non-negative integer);
a first processor, determining a first resource set from a first candidate resource pool (claim 1: a first processor, to determine Y1 candidate resource set(s) from a first candidate resource pool); and
a first transmitter, transmitting a first signaling (claim 1: a first transmitter, to transmit a first signaling); and transmitting a first radio signal (claim 6: wherein the first transmitter further transmits a first radio signal) 
wherein the X1 signaling(s) (claim 1: wherein the X1 signaling(s) is(are) used for determining Y2 candidate resource set(s), any one of the Y2 candidate resource set(s) belongs to the first candidate resource pool, and the Y2 is a non-negative integer); the first resource set is a candidate resource set in the first candidate resource pool other than the Y1 candidate resource set(s) (claim 1: any one of the Y1 candidate resource set(s) is one candidate resource set in the first candidate resource pool other than the Y2 candidate resource set(s)); the first signaling is used to determine time-frequency resources occupied by the first radio signal (claim 6: the first signaling is used for indicating at least one of time-frequency resources occupied by the first radio signal); an end time of the first time window is not later than a start time for transmission of the first signaling (claim 1: an end of the first time window is not later than a start of transmitting the first signaling); 
the first candidate resource pool comprises Y candidate resource sets (claim 2: the first candidate resource pool comprises Y candidate resource set(s)); (claim 2: any one of the Y2 candidate resource set(s) belongs to one of the Y candidate resource set(s)); (claim 1: any one of the Y1 candidate resource set(s) is one candidate resource set in the first candidate resource pool other than the Y2 candidate resource set(s). claim 2: any one of the Y1 candidate resource set(s) belongs to one of the Y candidate resource set(s)); (claim 2: Y is an integer not less than a summation of the Y1 and the Y2); 

Regarding claim 11, U.S. Patent No. 11,206,662 B2 also claims A method used in a first communication node for wireless communication, comprising (claim 11: A method in a first communication node for wireless communication, comprising):
performing signaling monitoring in a first time window, wherein X1 signaling(s) being detected in the signaling monitoring process, and X1 being a non-negative integer (claim 11: performing signaling monitoring in a first time window, X1 signaling(s) being detected in the signaling monitoring process and the X1 being a non-negative integer);
determining a first resource set from a first candidate resource pool (claim 11: determining Y1 candidate resource set(s) from a first candidate resource pool); and
transmitting a first signaling (claim 11: transmitting a first signaling); and 
transmitting a first radio signal (claim 16: transmitting a first radio signal) 
wherein the X1 signaling(s) (claim 11: wherein the X1 signaling(s) is(are) used for determining Y2 candidate resource set(s), any one of the Y2 candidate resource set(s) belongs to the first candidate resource pool, and the Y2 is a non-negative integer); the first resource set is a candidate resource set in the first candidate resource pool other than the Y1 candidate resource set(s) (claim 11: any one of the Y1 candidate resource set(s) is one candidate resource set in the first candidate resource pool other than the Y2 candidate ; the first signaling is used to determine time-frequency resources occupied by the first radio signal (claim 16: the first signaling is used for indicating at least one of time-frequency resources occupied by the first radio signal); an end time of the first time window is not later than a start time for transmission of the first signaling (claim 1: an end of the first time window is not later than a start of transmitting the first signaling); 
the first candidate resource pool comprises Y candidate resource sets (claim 12: the first candidate resource pool comprises Y candidate resource set(s)); (claim 12: any one of the Y2 candidate resource set(s) belongs to one of the Y candidate resource set(s)); (claim 11: any one of the Y1 candidate resource set(s) is one candidate resource set in the first candidate resource pool other than the Y2 candidate resource set(s). claim 12: any one of the Y1 candidate resource set(s) belongs to one of the Y candidate resource set(s)); (claim 12: Y is an integer not less than a summation of the Y1 and the Y2)

 	U.S. Patent No. 11,206,662 B2 claims all the elements of independent claims 1 and 11 of the current application 16/869614 except for “transmitting a first radio signal in the first resource set” and “wherein the X1 signaling(s) and X1 target parameter(s) are used to determine Y1 candidate resource set(s)” and “whether the first radio signal carries first control information is used to determine the X1 target parameter(s)” and “when the Y1 is greater than 0, any of the Y1 candidate Y2 is a positive integer” and “a ratio of the Y2 to the Y is not less than a first threshold”.
	However, Zhang discloses “transmitting a first radio signal in the first resource set” ([0003]: PSSCH carries data (=first radio signal). Fig. 1, [0166]: UE transmits PSSCH on selected single-subframe resources (=first resource set)) and 
“wherein the X1 signaling(s) and X1 target parameter(s) are used to determine Y1 candidate resource set(s)” ([0164]: UE determines single-subframe resource Rx,y (=Y1 candidate resource set(s)) based on detected PSCCH (=X1 signaling(s)) and a threshold (=X1 target parameter(s)). [0159]: single-subframe resource Rx,y is defined in the resource pool) and 
“whether the first radio signal carries first control information is used to determine the X1 target parameter(s)” (Note: the limitation requires the X1 target parameter(s) to be determined based on whether the first radio signal carries first control information or does not carry first control information. Zhang discloses in [0003], [0166]: UE transmits PSSCH that carries data. [0042]: the threshold is determined based on the priority of the data transmitted by the PSSCH. In other words, Zhang discloses the PSSCH does not carry first control information because the threshold is determined based on the priority of data transmission by the PSSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the first communication node, as taught by U.S. Patent No. 11,206,662 B2, to transmit PSSCH on the selected single-subframe resources, to determine single-subframe resource Rx,y based on detected PSCCH and a threshold, and determine the threshold based on priority of data transmitted in PSSCH, as taught by Zhang.
Doing so provides a resource selection method to transmit PSSCH on selected single-subframe resources (Zhang: Fig. 1, [0155], [0167]).
U.S. Patent No. 11,206,662 B2 in view of Zhang does not disclose “when the Y1 is greater than 0, any of the Y1 candidate resource set(s) is a candidate resource set of the Y candidate resource sets” and “Y2 is a positive integer” and “a ratio of the Y2 to the Y is not less than a first threshold”.
However, Zhao discloses when the Y1 is greater than 0, any of the Y1 candidate resource set(s) is a candidate resource set of the Y candidate resource sets ([0075], [0079]: there are occupied resources (=Y1 candidate resource set(s)) among the 190 available resources (=Y candidate resource sets)) and 
Y2 is a positive integer ([0075]-[0076]: there is/are unoccupied candidate resources) and 
a ratio of the Y2 to the Y is not less than a first threshold ([0076], [0079], [0083]: proportion (=ratio) of unoccupied candidate resources (=Y2 candidate resource set(s)) in resource pool comprising 190 available resources (=Y candidate resource sets) is greater than or equal to a preset value (=not less than a first threshold)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first candidate resource pool, as taught by U.S. Patent No. 11,206,662 B2, to include 190 available resources with occupied resources and unoccupied candidate resources, where a proportion of unoccupied candidate resources to the 190 available resources is greater than or equal to a preset value, as taught by Zhao.
Doing so ensures a random resource selection from the candidate resources because the number of candidate resources are large enough (Zhang: [0083]).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-3, 9-13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0387377 A1) in view of Belleschi et al. (US 2021/0219320 A1) and Zhao et al. (US 2021/0377911 A1).

Regarding claim 1, Zhang discloses A first communication node for wireless communication (Fig. 2: UE), comprising:
a first receiver (Fig. 2: detection module 21), performing signaling monitoring in a first time window (Fig. 1, [0156]-[0157], [0275]: UE detects PSCCH in format SCI x in channel detection window), wherein X1 signaling(s) being detected in the signaling monitoring process ([0156]-[0157], [0275]: UE detects PSCCH in format SCI x (=X1 signaling(s)) in channel detection window transmitted by other UEs), and X1 being a non-negative integer ([0156]-[0157], [0275]: UE detects PSCCH in format SCI x transmitted by other UEs to obtain at least one);
a first processor ([0425]: processor), determining a first resource set from a first candidate resource pool (Fig. 1, [0158]-[0160]: UE selects single-subframe resources (=first resource set) belonging to resource pool (=first candidate resource pool)); and
a first transmitter (Fig. 2: transmitting module 23), and transmitting a first radio signal in the first resource set ([0003]: PSSCH carries data (=first radio signal). Fig. 1, [0166]: UE transmits PSSCH on selected single-subframe resources);
wherein the X1 signaling(s) and X1 target parameter(s) are used to determine Y1 candidate resource set(s) from the first candidate resource pool ([0164]: UE determines single-subframe resource Rx,y (=Y1 candidate resource set(s)) based on detected PSCCH (=X1 signaling(s)) and a threshold (=X1 target parameter(s)). [0159]: single-subframe resource Rx,y is defined in the resource pool), Y1 being a non-negative integer ([0164]: single-subframe resource Rx,y); the first resource set is a candidate resource set in the first candidate resource pool other than the Y1 candidate resource set(s) ([0164]: UE excludes the single-subframe resource Rx,y from S when selecting resources. Fig. 1, [0158]-[0160]: UE selects single-subframe resources (=first resource set) belonging to resource pool (=first candidate resource pool)); whether the first radio signal carries first control information is used to determine the X1 target parameter(s) (Note: the limitation requires the X1 target parameter(s) to be determined based on whether the first radio signal carries first control information or does not carry first control information. Zhang discloses in [0003], [0166]: UE transmits PSSCH that carries data. [0042]: the threshold is determined based on the priority of the data transmitted by the PSSCH. In other words, Zhang discloses the PSSCH does not carry first control information because the threshold is determined based on the priority of data transmission by the PSSCH).
Zhang does not disclose transmitting a first signaling; and the first signaling is used to determine time-frequency resources occupied by the first radio signal; and an end time of the first time window is not later than a start time for transmission of the first signaling; and the first candidate resource pool comprises Y candidate resource sets; when the Y1 is greater than 0, any of the Y1 candidate resource set(s) is a candidate resource set of the Y candidate resource sets; the first resource set is a candidate resource set of Y2 candidate resource set(s), and any of the Y2 candidate resource sets is a candidate resource set among the Y candidate resource sets other than the Y1 candidate resource set(s); Y2 is a positive integer, and Y is a positive integer not less than a sum of the Y1 and the Y2; a ratio of the Y2 to the Y is not less than a first threshold.
However, Belleschi discloses transmitting a first signaling (Fig. 3, [0060]: second UE 30 (=first communication node) transmits feedback 306 (=first signaling) to first UE 20 on data channel as part of a D2D radio transmission (=first radio signal)); and the first signaling is used to determine time-frequency resources occupied by the first radio signal ([0061]: feedback 306 indicates availability of first candidate set of radio resources (=time-frequency resources). [0026]: set of radio resources consists of frequency domain and time domain. [0060]: feedback 306 is transmitted as part of the D2D radio transmission. [0065]: there may be a conflict of D2D transmission of first UE 20 and second UE 30); and an end time of the first time window is not later than a start time for transmission of the first signaling (Fig. 3, [0056]: UE performs sensing 304 (=first time window) which ends before the sending of feedback 306 (=first signaling)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Zhang, to send feedback 306 as part of the D2D radio transmission where feedback 306 indicates availability of first candidate set of radio resources and where the sensing ends before the UE sends feedback 306 as part of the D2D radio transmission, as taught by Belleschi.
Doing so provides a D2D radio transmission which is controlled based on principles as outlined in Fig. 3 and [0049]-[0071] of Belleschi.
Zhang in view of Belleschi does not disclose the first candidate resource pool comprises Y candidate resource sets; when the Y1 is greater than 0, any of the Y1 candidate resource set(s) is a candidate resource set of the Y candidate resource sets; the first resource set is a candidate resource set of Y2 candidate resource set(s), and any of the Y2 candidate resource sets is a candidate resource set among the Y candidate resource sets other than the Y1 candidate resource set(s); Y2 is a positive integer, and Y is a positive integer not less than a sum of the Y1 and the Y2; a ratio of the Y2 to the Y is not less than a first threshold.
However, Zhao discloses the first candidate resource pool comprises Y candidate resource sets ([0073]: a formed resource pool (=first candidate resource pool) includes 190 available resources (=Y candidate resource sets)); when the Y1 is greater than 0, any of the Y1 candidate resource set(s) is a candidate resource set of the Y candidate resource sets ([0075], [0079]: there are occupied resources (=Y1 candidate resource set(s)) among the 190 available resources (=Y candidate resource sets)); the first resource set is a candidate resource set of Y2 candidate resource set(s) ([0075]-[0076], [0079]: a selected resource (=first resource set) is a candidate resource from unoccupied candidate resources (=Y2 candidate resource set(s))), and any of the Y2 candidate resource sets is a candidate resource set among the Y candidate resource sets other than the Y1 candidate resource set(s) ([0075]-[0076], [0079]: the unoccupied candidate resources (=Y2 candidate resource set(s)) and the occupied resources (=Y1 candidate resource set(s)) are part of the 190 available resources (=Y candidate resource sets)); Y2 is a positive integer ([0075]-[0076]: there is/are unoccupied candidate resources), and Y is a positive integer not less than a sum of the Y1 and the Y2 ([0075]-[0076], [0079]: the unoccupied candidate resources (=Y2 candidate resource set(s)) and the occupied resources (=Y1 candidate resource set(s)) are part of the 190 available resources (=Y candidate resource sets)); a ratio of the Y2 to the Y is not less than a first threshold ([0076], [0079], [0083]: proportion (=ratio) of unoccupied candidate resources (=Y2 candidate resource set(s)) in resource pool comprising 190 available resources (=Y candidate resource sets) is greater than or equal to a preset value (=not less than a first threshold)).
resource pool (=first candidate resource pool), as taught by Zhang, to include 190 available resources with occupied resources and unoccupied candidate resources, where a proportion of unoccupied candidate resources to the 190 available resources is greater than or equal to a preset value, as taught by Zhao.
Doing so ensures a random resource selection from the candidate resources because the number of candidate resources are large enough (Zhang: [0083]).

Regarding claim 2, Zhang in view of Belleschi and Zhao discloses all features of claim 1 as outlined above. 
Zhang does not disclose, but Belleschi further discloses wherein the first receiver also receives a second signaling (Fig. 3, [0051]: second UE 30 receives SCI 302 (=second signaling)); and receives a second radio signal (Fig. 3, [0070]: second UE 30 receives D2D transmission 308 (=second radio signal)); wherein the second signaling is used to determine time-frequency resources occupied by the second radio signal ([0051], [0070]: SCI 302 indicates first candidate set of radio resources (=time-frequency resources) that the D2D transmission 308 is using), and the first control information is related to the second radio signal (Fig. 3, [0061], [0070]: feedback 306 includes positive acknowledgement or negative acknowledgement (=first control information) for approving or disapproving D2D radio transmission on the first candidate set of resources, i.e., D2D transmission 308 (=second radio signal)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Zhang, to receive SCI 302 indicating first candidate set of radio resources and D2D transmission 308 and send feedback 306 
Doing so provides a D2D radio transmission which is controlled based on principles as outlined in Fig. 3 and [0049]-[0071] of Belleschi.

Regarding claim 3, Zhang in view of Belleschi and Zhao discloses all features of claim 1 as outlined above. 
Zhang further discloses wherein the X1 is greater than 0 ([0156]: UE detects PSCCH in format SCI x (=X1) transmitted by other UEs to obtain at least one), and the X1 signaling(s) respectively correspond(s) to X1 measured value(s) ([0164]: UE measures PSSCH-RSRP scheduled by SCI x (=X1 signaling)); the X1 signaling(s) is(are) used to determine Y0 candidate resource set(s) from the first candidate resource pool ([0164]: UE determines single-subframe resources which do not overlap with single-subframe resources reserved by detected PSCCH (=Y0 candidate resource set(s) from the first candidate resource pool) based on measured PSSCH-RSRP scheduled by SCI x (=X1 signaling(s))), and Y0 is a non-negative integer not less than the Y1 ([0164]: single-subframe resources which do not overlap with single-subframe resources reserved by detected PSCCH (=Y0 candidate resource set(s)) is not less than single-subframe resource Rx,y (=Y1 candidate resource set(s))); when the Y0 is greater than 0, the X1 measured value(s) respectively correspond(s) to the X1 target parameter(s) ([0164]-[0166]: single-subframe resources which do not overlap with single-subframe resources reserved by detected PSCCH (=Y0 greater than 0), the measured PSSCH-RSRP (=X1 measured value(s)) correspond to particular threshold (=X1 target parameter(s))), and relative magnitude of each of the X1 measured value(s) and the corresponding target parameter in the X1 target parameter(s) is used to determine the Y1 candidate resource set(s) from the Y0 candidate resource set(s) ([0164]: single-subframe resource Rx,y (=Y1 candidate resource set(s)) is determined measured MSSCH-RSRP (=X1 measured value(s)) and the particular threshold (=corresponding target parameter in the X1 target parameter(s)) from single-subframe resources which do not overlap with single-subframe resources reserved by detected PSCCH (=Y0 candidate resource set(s))); when the Y1 is greater than 0, any of the Y1 candidate resource set(s) is one of the Y0 candidate resource set(s) ([0164]: single-subframe resource Rx,y (=Y1 candidate resource set(s)) is greater than 0 (see actual resource Rx,y) which is one of single-subframe resources which do not overlap with single-subframe resources reserved by detected PSCCH (=Y0 candidate resource set(s))).

Regarding claim 9, Zhang discloses A second communication node for wireless communication (Fig. 2: UE, i.e., [0156]: other UE (=second communication node)), comprising:
a second receiver (Fig. 2: detection module 21), performing signaling monitoring in a first candidate resource pool (Fig. 1, [0156], [0158]: other UE (=second communication node) transmit PSCCH to a UE, wherein the PSCCH reserves single-subframe resources. [0158]-[0160], [0166]: UE selects single-subframe resources belonging to resource pool (=first candidate resource pool) for transmitting PSSCH, the single-subframe resources do not overlap with single-subframe resources reserved by detected PSCCH transmitted by other UEs. Note: since the UE transmits PSSCH to other UE on selected single-subframe resources not overlapped with single-subframe resources reserved by the other UE, the other UE monitors/detects PSSCH in the resource pool that includes the selected single-subframe resources and the reserved single-subframe resources); and receiving a first radio signal in a first resource set ([0003]: PSSCH carries data (=first radio signal) in D2D and is a sidelink channel. Fig. 1, [0166]-[0167]: interaction between device where a UE transmits, and therefore there is another UE that receives, PSSCH on selected single-subframe resources (=first resource set));
wherein X1 target parameter(s) is(are) used by a communication node to determine Y1 candidate resource set(s) from the first candidate resource pool ([0164]: UE (=communication node) determines single-subframe resource Rx,y (=Y1 candidate resource set(s)) based on a threshold (=X1 target parameter(s)). [0159]: single-subframe resource Rx,y is defined in the resource pool), X1 being a non-negative integer and Y1 being a non-negative integer ([0164]: particular threshold (=X1 being a non-negative integer) and single-subframe resource Rx,y (=Y1 being a non-negative integer)); the first resource set is a candidate resource set in the first candidate resource pool other than the Y1 candidate resource set(s) ([0164]: UE excludes the single-subframe resource Rx,y from S when selecting resources. Fig. 1, [0158]-[0160]: UE selects single-subframe resources (=first resource set) belonging to resource pool (=first candidate resource pool)); whether the first radio signal carries first control information is used by the communication node to determine the X1 target parameter(s) ) (Note: the limitation requires the X1 target parameter(s) to be determined based on whether the first radio signal carries first control information or does not carry first control information. Zhang discloses in [0003], [0166]: UE transmits PSSCH that carries data. [0042]: the threshold is determined based on the priority of the data transmitted by the PSSCH. In other words, Zhang discloses the PSSCH does not carry first control information because the threshold is determined based on the priority of data transmission by the PSSCH).
Zhang does not disclose receiving a first signaling; and a communication node transmitting the first signaling; and the first signaling is used to determine time-frequency resources occupied by the first radio signal; and the first candidate resource pool comprises Y candidate resource sets; when the Y1 is greater than 0, any of the Y1 candidate resource set(s) is a candidate resource set of the Y candidate resource sets; the first resource set is a candidate resource set of Y2 candidate resource set(s), and any of the Y2 candidate resource sets is a candidate resource set among the Y candidate resource sets other than the Y1 candidate resource set(s); Y2 is a positive integer, and Y is a positive integer not less than a sum of the Y1 and the Y2; a ratio of the Y2 to the Y is not less than a first threshold.
However, Belleschi discloses receiving a first signaling (Fig. 3, [0060]: second UE 30 transmits feedback 306 (=first signaling) to first UE 20 (=second communication node) on data channel as part of a D2D radio transmission (=first radio signal)); and a communication node transmitting the first signaling (Fig. 3, [0060]: second UE 30 (=communication node) transmits feedback 306 (=first signaling)); and the first signaling is used to determine time-frequency resources occupied by the first radio signal ([0061]: feedback 306 indicates availability of first candidate set of radio resources (=time-frequency resources). [0026]: set of radio resources consists of frequency domain and time domain. [0060]: feedback 306 is transmitted as part of the D2D radio transmission. [0065]: there may be a conflict of D2D transmission of first UE 20 and second UE 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the other UE, as taught by Zhang, to receive feedback 306 as part of the D2D radio transmission where feedback 306 is sent by the second UE to indicate availability of first candidate set of radio resources, as taught by Belleschi.
Doing so provides a D2D radio transmission which is controlled based on principles as outlined in Fig. 3 and [0049]-[0071] of Belleschi.
Zhang in view of Belleschi does not disclose the first candidate resource pool comprises Y candidate resource sets; when the Y1 is greater than 0, any of the Y1 candidate resource set(s) is a candidate resource set of the Y candidate resource sets; the first resource set is a candidate resource set of Y2 candidate resource set(s), and any of the Y2 candidate resource sets is a candidate resource set among the Y candidate resource sets other than the Y1 candidate resource set(s); Y2 is a positive integer, and Y is a positive integer not less than a sum of the Y1 and the Y2; a ratio of the Y2 to the Y is not less than a first threshold.
the first candidate resource pool comprises Y candidate resource sets ([0073]: a formed resource pool (=first candidate resource pool) includes 190 available resources (=Y candidate resource sets)); when the Y1 is greater than 0, any of the Y1 candidate resource set(s) is a candidate resource set of the Y candidate resource sets ([0075], [0079]: there are occupied resources (=Y1 candidate resource set(s)) among the 190 available resources (=Y candidate resource sets)); the first resource set is a candidate resource set of Y2 candidate resource set(s) ([0075]-[0076], [0079]: a selected resource (=first resource set) is a candidate resource from unoccupied candidate resources (=Y2 candidate resource set(s))), and any of the Y2 candidate resource sets is a candidate resource set among the Y candidate resource sets other than the Y1 candidate resource set(s) ([0075]-[0076], [0079]: the unoccupied candidate resources (=Y2 candidate resource set(s)) and the occupied resources (=Y1 candidate resource set(s)) are part of the 190 available resources (=Y candidate resource sets)); Y2 is a positive integer ([0075]-[0076]: there is/are unoccupied candidate resources), and Y is a positive integer not less than a sum of the Y1 and the Y2 ([0075]-[0076], [0079]: the unoccupied candidate resources (=Y2 candidate resource set(s)) and the occupied resources (=Y1 candidate resource set(s)) are part of the 190 available resources (=Y candidate resource sets)); a ratio of the Y2 to the Y is not less than a first threshold ([0076], [0079], [0083]: proportion (=ratio) of unoccupied candidate resources (=Y2 candidate resource set(s)) in resource pool comprising 190 available resources (=Y candidate resource sets) is greater than or equal to a preset value (=not less than a first threshold)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resource pool (=first candidate resource pool), as taught by Zhang, to include 190 available resources with occupied resources and unoccupied candidate resources, where a proportion of unoccupied candidate resources to the 190 available resources is greater than or equal to a preset value, as taught by Zhao.


Regarding claim 10, Zhang in view of Belleschi and Zhao discloses all features of claim 9 as outlined above. 
Zhang does not disclose, but Belleschi further discloses comprising:
a second transmitter (Fig. 6: module 3 for sending message), transmitting a second signaling (Fig. 3, [0051]: first UE 20 transmits SCI 302 (=second signaling)); and transmitting a second radio signal (Fig. 3, [0070]: first UE 20 transmits D2D transmission (=second radio signal));
wherein the second signaling is used to determine time-frequency resources occupied by the second radio signal ([0051], [0070]: SCI 302 indicates first candidate set of radio resources (=time-frequency resources) that the D2D transmission 308 is using), and the first control information is related to the second radio signal (Fig. 3, [0061], [0070]: feedback 306 includes positive acknowledgement or negative acknowledgement (=first control information) for approving or disapproving D2D radio transmission on the first candidate set of resources, i.e., D2D transmission 308 (=second radio signal)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the other UE, as taught by Zhang, to transmit SCI 302 indicating first candidate set of radio resources and D2D transmission 308 and transmit D2D transmission and wherein the feedback 306 is used for approving or disapproving the first candidate set of resources for D2D transmission 308, as taught by Belleschi.
Doing so provides a D2D radio transmission which is controlled based on principles as outlined in Fig. 3 and [0049]-[0071] of Belleschi.

A method used in a first communication node for wireless communication (Fig. 2: UE), comprising:
performing signaling monitoring in a first time window (Fig. 1, [0156]-[0157], [0275]: UE detects PSCCH in format SCI x in channel detection window), wherein X1 signaling(s) being detected in the signaling monitoring process ([0156]-[0157], [0275]: UE detects PSCCH in format SCI x (=X1 signaling(s)) in channel detection window transmitted by other UEs), and X1 being a non-negative integer ([0156]-[0157], [0275]: UE detects PSCCH in format SCI x transmitted by other UEs to obtain at least one);
determining a first resource set from a first candidate resource pool (Fig. 1, [0158]-[0160]: UE selects single-subframe resources (=first resource set) belonging to resource pool (=first candidate resource pool)); and
transmitting a first radio signal in the first resource set ([0003]: PSSCH carries data (=first radio signal). Fig. 1, [0166]: UE transmits PSSCH on selected single-subframe resources);
wherein the X1 signaling(s) and X1 target parameter(s) are used to determine Y1 candidate resource set(s) from the first candidate resource pool ([0164]: UE determines single-subframe resource Rx,y (=Y1 candidate resource set(s)) based on detected PSCCH (=X1 signaling(s)) and a threshold (=X1 target parameter(s)). [0159]: single-subframe resource Rx,y is defined in the resource pool), Y1 being a non-negative integer ([0164]: single-subframe resource Rx,y); the first resource set is a candidate resource set in the first candidate resource pool other than the Y1 candidate resource set(s) ([0164]: UE excludes the single-subframe resource Rx,y from S when selecting resources. Fig. 1, [0158]-[0160]: UE selects single-subframe resources (=first resource set) belonging to resource pool (=first candidate resource pool)); whether the first radio signal carries first control information is used to determine the X1 target parameter(s) (Note: the limitation requires the X1 target parameter(s) to be determined based on whether the first radio signal carries first control information or does not carry first control information. Zhang discloses in [0003], [0166]: UE transmits PSSCH that carries data. [0042]: the threshold is determined based on the priority of the data transmitted by the PSSCH. In other words, Zhang discloses the PSSCH does not carry first control information because the threshold is determined based on the priority of data transmission by the PSSCH).
Zhang does not disclose transmitting a first signaling; and the first signaling is used to determine time-frequency resources occupied by the first radio signal; and an end time of the first time window is not later than a start time for transmission of the first signaling; and the first candidate resource pool comprises Y candidate resource sets; when the Y1 is greater than 0, any of the Y1 candidate resource set(s) is a candidate resource set of the Y candidate resource sets; the first resource set is a candidate resource set of Y2 candidate resource set(s), and any of the Y2 candidate resource sets is a candidate resource set among the Y candidate resource sets other than the Y1 candidate resource set(s); Y2 is a positive integer, and Y is a positive integer not less than a sum of the Y1 and the Y2; a ratio of the Y2 to the Y is not less than a first threshold.
However, Belleschi discloses transmitting a first signaling (Fig. 3, [0060]: second UE 30 (=first communication node) transmits feedback 306 (=first signaling) to first UE 20 on data channel as part of a D2D radio transmission (=first radio signal)); and the first signaling is used to determine time-frequency resources occupied by the first radio signal ([0061]: feedback 306 indicates availability of first candidate set of radio resources (=time-frequency resources). [0026]: set of radio resources consists of frequency domain and time domain. [0060]: feedback 306 is transmitted as part of the D2D radio transmission. [0065]: there may be a conflict of D2D transmission of first UE 20 and second UE 30); and an end time of the first time window is not later than a start time for transmission of the first signaling (Fig. 3, [0056]: UE performs sensing 304 (=first time window) which ends before the sending of feedback 306 (=first signaling)).

Doing so provides a D2D radio transmission which is controlled based on principles as outlined in Fig. 3 and [0049]-[0071] of Belleschi.
Zhang in view of Belleschi does not disclose the first candidate resource pool comprises Y candidate resource sets; when the Y1 is greater than 0, any of the Y1 candidate resource set(s) is a candidate resource set of the Y candidate resource sets; the first resource set is a candidate resource set of Y2 candidate resource set(s), and any of the Y2 candidate resource sets is a candidate resource set among the Y candidate resource sets other than the Y1 candidate resource set(s); Y2 is a positive integer, and Y is a positive integer not less than a sum of the Y1 and the Y2; a ratio of the Y2 to the Y is not less than a first threshold.
However, Zhao discloses the first candidate resource pool comprises Y candidate resource sets ([0073]: a formed resource pool (=first candidate resource pool) includes 190 available resources (=Y candidate resource sets)); when the Y1 is greater than 0, any of the Y1 candidate resource set(s) is a candidate resource set of the Y candidate resource sets ([0075], [0079]: there are occupied resources (=Y1 candidate resource set(s)) among the 190 available resources (=Y candidate resource sets)); the first resource set is a candidate resource set of Y2 candidate resource set(s) ([0075]-[0076], [0079]: a selected resource (=first resource set) is a candidate resource from unoccupied candidate resources (=Y2 candidate resource set(s))), and any of the Y2 candidate resource sets is a candidate resource set among the Y candidate resource sets other than the Y1 candidate resource set(s) ([0075]-[0076], [0079]: the unoccupied candidate resources (=Y2 candidate resource set(s)) occupied resources (=Y1 candidate resource set(s)) are part of the 190 available resources (=Y candidate resource sets)); Y2 is a positive integer ([0075]-[0076]: there is/are unoccupied candidate resources), and Y is a positive integer not less than a sum of the Y1 and the Y2 ([0075]-[0076], [0079]: the unoccupied candidate resources (=Y2 candidate resource set(s)) and the occupied resources (=Y1 candidate resource set(s)) are part of the 190 available resources (=Y candidate resource sets)); a ratio of the Y2 to the Y is not less than a first threshold ([0076], [0079], [0083]: proportion (=ratio) of unoccupied candidate resources (=Y2 candidate resource set(s)) in resource pool comprising 190 available resources (=Y candidate resource sets) is greater than or equal to a preset value (=not less than a first threshold)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resource pool (=first candidate resource pool), as taught by Zhang, to include 190 available resources with occupied resources and unoccupied candidate resources, where a proportion of unoccupied candidate resources to the 190 available resources is greater than or equal to a preset value, as taught by Zhao.
Doing so ensures a random resource selection from the candidate resources because the number of candidate resources are large enough (Zhang: [0083]).

Regarding claim 12, Zhang in view of Belleschi and Zhao discloses all features of claim 11 as outlined above. 
Zhang does not disclose, but Belleschi further discloses comprising:
receiving a second signaling (Fig. 3, [0051]: second UE 30 receives SCI 302 (=second signaling)); and 
receiving a second radio signal (Fig. 3, [0070]: second UE 30 receives D2D transmission 308 (=second radio signal)); 
wherein the second signaling is used to determine time-frequency resources occupied by the second radio signal ([0051], [0070]: SCI 302 indicates first candidate set of radio resources (=time-frequency resources) that the D2D transmission 308 is using), and the first control information is related to the second radio signal (Fig. 3, [0061], [0070]: feedback 306 includes positive acknowledgement or negative acknowledgement (=first control information) for approving or disapproving D2D radio transmission on the first candidate set of resources, i.e., D2D transmission 308 (=second radio signal)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Zhang, to receive SCI 302 indicating first candidate set of radio resources and D2D transmission 308 and send feedback 306 for approving or disapproving the first candidate set of resources for D2D transmission 308, as taught by Belleschi.
Doing so provides a D2D radio transmission which is controlled based on principles as outlined in Fig. 3 and [0049]-[0071] of Belleschi.

Regarding claim 13, Zhang in view of Belleschi and Zhao discloses all features of claim 11 as outlined above. 
Zhang further discloses wherein the X1 is greater than 0 ([0156]: UE detects PSCCH in format SCI x (=X1) transmitted by other UEs to obtain at least one), the X1 signaling(s) respectively correspond(s) to X1 measured value(s) ([0164]: UE measures PSSCH-RSRP scheduled by SCI x (=X1 signaling)); and the X1 signaling(s) is(are) used to determine Y0 candidate resource set(s) from the first candidate resource pool ([0164]: UE determines single-subframe resources which do not overlap with single-subframe resources reserved by detected PSCCH (=Y0 candidate resource set(s) from the first candidate resource pool) based on measured PSSCH-RSRP scheduled by SCI x (=X1 , Y0 is a non-negative integer not less than the Y1 ([0164]: single-subframe resources which do not overlap with single-subframe resources reserved by detected PSCCH (=Y0 candidate resource set(s)) is not less than single-subframe resource Rx,y (=Y1 candidate resource set(s))); when the Y0 is greater than 0, the X1 measured value(s) respectively correspond(s) to the X1 target parameter(s) ([0164]-[0166]: single-subframe resources which do not overlap with single-subframe resources reserved by detected PSCCH (=Y0 greater than 0), the measured PSSCH-RSRP (=X1 measured value(s)) correspond to particular threshold (=X1 target parameter(s))), and relative magnitude of each of the X1 measured value(s) and the corresponding target parameter in the X1 target parameter(s) is used to determine the Y1 candidate resource set(s) from the Y0 candidate resource set(s) ([0164]: single-subframe resource Rx,y (=Y1 candidate resource set(s)) is determined based on measured MSSCH-RSRP (=X1 measured value(s)) and the particular threshold (=corresponding target parameter in the X1 target parameter(s)) from single-subframe resources which do not overlap with single-subframe resources reserved by detected PSCCH (=Y0 candidate resource set(s))); when the Y1 is greater than 0, any of the Y1 candidate resource set(s) is one of the Y0 candidate resource set(s) ([0164]: single-subframe resource Rx,y (=Y1 candidate resource set(s)) is greater than 0 (see actual resource Rx,y) which is one of single-subframe resources which do not overlap with single-subframe resources reserved by detected PSCCH (=Y0 candidate resource set(s))).

Regarding claim 19, Zhang discloses A method used in a second communication node for wireless communication (Fig. 2: UE, i.e., [0156]: other UE (=second communication node)), comprising:
performing signaling monitoring in a first candidate resource pool (Fig. 1, [0156], [0158]: other UE (=second communication node) transmit PSCCH to a UE, wherein the PSCCH reserves single-resource pool (=first candidate resource pool) for transmitting PSSCH, the single-subframe resources do not overlap with single-subframe resources reserved by detected PSCCH transmitted by other UEs. Note: since the UE transmits PSSCH to other UE on selected single-subframe resources not overlapped with single-subframe resources reserved by the other UE, the other UE monitors/detects PSSCH in the resource pool that includes the selected single-subframe resources and the reserved single-subframe resources); and 
receiving a first radio signal in a first resource set ([0003]: PSSCH carries data (=first radio signal) in D2D and is a sidelink channel. Fig. 1, [0166]-[0167]: interaction between device where a UE transmits, and therefore there is another UE that receives, PSSCH on selected single-subframe resources (=first resource set));
wherein X1 target parameter(s) is(are) used by a communication node to determine Y1 candidate resource set(s) from the first candidate resource pool ([0164]: UE (=communication node) determines single-subframe resource Rx,y (=Y1 candidate resource set(s)) based on a threshold (=X1 target parameter(s)). [0159]: single-subframe resource Rx,y is defined in the resource pool), X1 being a non-negative integer and Y1 being a non-negative integer ([0164]: particular threshold (=X1 being a non-negative integer) and single-subframe resource Rx,y (=Y1 being a non-negative integer)); the first resource set is a candidate resource set in the first candidate resource pool other than the Y1 candidate resource set(s) ([0164]: UE excludes the single-subframe resource Rx,y from S when selecting resources. Fig. 1, [0158]-[0160]: UE selects single-subframe resources (=first resource set) belonging to resource pool (=first candidate resource pool)); whether the first radio signal carries first control information is used by the communication node to determine the X1 target parameter(s) ) (Note: the limitation requires the X1 target parameter(s) to be determined based on whether the first radio signal carries first control information or does not carry first control information. Zhang discloses in [0003], [0166]: UE transmits PSSCH that carries data. [0042]: the threshold is determined based on the priority of the data transmitted by the PSSCH. In other words, Zhang discloses the PSSCH does not carry first control information because the threshold is determined based on the priority of data transmission by the PSSCH).
Zhang does not disclose receiving a first signaling; and a communication node transmitting the first signaling; and the first signaling is used to determine time-frequency resources occupied by the first radio signal; and the first candidate resource pool comprises Y candidate resource sets; when the Y1 is greater than 0, any of the Y1 candidate resource set(s) is a candidate resource set of the Y candidate resource sets; the first resource set is a candidate resource set of Y2 candidate resource set(s), and any of the Y2 candidate resource sets is a candidate resource set among the Y candidate resource sets other than the Y1 candidate resource set(s); Y2 is a positive integer, and Y is a positive integer not less than a sum of the Y1 and the Y2; a ratio of the Y2 to the Y is not less than a first threshold.
However, Belleschi discloses receiving a first signaling (Fig. 3, [0060]: second UE 30 transmits feedback 306 (=first signaling) to first UE 20 (=second communication node) on data channel as part of a D2D radio transmission (=first radio signal)); and a communication node transmitting the first signaling (Fig. 3, [0060]: second UE 30 (=communication node) transmits feedback 306 (=first signaling)); and the first signaling is used to determine time-frequency resources occupied by the first radio signal ([0061]: feedback 306 indicates availability of first candidate set of radio resources (=time-frequency resources). [0026]: set of radio resources consists of frequency domain and time domain. [0060]: feedback 306 is transmitted as part of the D2D radio transmission. [0065]: there may be a conflict of D2D transmission of first UE 20 and second UE 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the other UE, as taught by Zhang, to receive 
Doing so provides a D2D radio transmission which is controlled based on principles as outlined in Fig. 3 and [0049]-[0071] of Belleschi.
Zhang in view of Belleschi does not disclose the first candidate resource pool comprises Y candidate resource sets; when the Y1 is greater than 0, any of the Y1 candidate resource set(s) is a candidate resource set of the Y candidate resource sets; the first resource set is a candidate resource set of Y2 candidate resource set(s), and any of the Y2 candidate resource sets is a candidate resource set among the Y candidate resource sets other than the Y1 candidate resource set(s); Y2 is a positive integer, and Y is a positive integer not less than a sum of the Y1 and the Y2; a ratio of the Y2 to the Y is not less than a first threshold.
However, Zhao discloses the first candidate resource pool comprises Y candidate resource sets ([0073]: a formed resource pool (=first candidate resource pool) includes 190 available resources (=Y candidate resource sets)); when the Y1 is greater than 0, any of the Y1 candidate resource set(s) is a candidate resource set of the Y candidate resource sets ([0075], [0079]: there are occupied resources (=Y1 candidate resource set(s)) among the 190 available resources (=Y candidate resource sets)); the first resource set is a candidate resource set of Y2 candidate resource set(s) ([0075]-[0076], [0079]: a selected resource (=first resource set) is a candidate resource from unoccupied candidate resources (=Y2 candidate resource set(s))), and any of the Y2 candidate resource sets is a candidate resource set among the Y candidate resource sets other than the Y1 candidate resource set(s) ([0075]-[0076], [0079]: the unoccupied candidate resources (=Y2 candidate resource set(s)) and the occupied resources (=Y1 candidate resource set(s)) are part of the 190 available resources (=Y candidate resource sets)); Y2 is a positive integer ([0075]-[0076]: there is/are unoccupied candidate resources), and Y is a positive integer not less than a sum of the Y1 and the Y2 ([0075]-unoccupied candidate resources (=Y2 candidate resource set(s)) and the occupied resources (=Y1 candidate resource set(s)) are part of the 190 available resources (=Y candidate resource sets)); a ratio of the Y2 to the Y is not less than a first threshold ([0076], [0079], [0083]: proportion (=ratio) of unoccupied candidate resources (=Y2 candidate resource set(s)) in resource pool comprising 190 available resources (=Y candidate resource sets) is greater than or equal to a preset value (=not less than a first threshold)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resource pool (=first candidate resource pool), as taught by Zhang, to include 190 available resources with occupied resources and unoccupied candidate resources, where a proportion of unoccupied candidate resources to the 190 available resources is greater than or equal to a preset value, as taught by Zhao.
Doing so ensures a random resource selection from the candidate resources because the number of candidate resources are large enough (Zhang: [0083]).

Regarding claim 20, Zhang in view of Belleschi and Zhao discloses all features of claim 19 as outlined above. 
Zhang does not disclose, but Belleschi further discloses comprising:
transmitting a second signaling (Fig. 3, [0051]: first UE 20 transmits SCI 302 (=second signaling)); and 
transmitting a second radio signal (Fig. 3, [0070]: first UE 20 transmits D2D transmission (=second radio signal));
wherein the second signaling is used to determine time-frequency resources occupied by the second radio signal ([0051], [0070]: SCI 302 indicates first candidate set of radio resources (=time-frequency resources) that the D2D transmission 308 is using), and the first control information is related to the second radio signal (Fig. 3, [0061], [0070]: feedback 306 includes positive acknowledgement or negative acknowledgement (=first control information) for approving or disapproving D2D radio transmission on the first candidate set of resources, i.e., D2D transmission 308 (=second radio signal)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the other UE, as taught by Zhang, to transmit SCI 302 indicating first candidate set of radio resources and D2D transmission 308 and transmit D2D transmission and wherein the feedback 306 is used for approving or disapproving the first candidate set of resources for D2D transmission 308, as taught by Belleschi.
Doing so provides a D2D radio transmission which is controlled based on principles as outlined in Fig. 3 and [0049]-[0071] of Belleschi.

	Claim(s) 4-7 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0387377 A1) in view of Belleschi et al. (US 2021/0219320 A1), Zhao et al. (US 2021/0377911 A1), and Zhang et al. (US 2021/0218511 A1) (hereinafter Zhang-2).

Regarding claim 4, Zhang in view of Belleschi and Zhao discloses all features of claim 1 as outlined above. 
Zhang does not disclose, but Belleschi further discloses wherein a priority of the first radio signal corresponds to a target priority index ([0044]: a priority of the intended D2D radio transmission by the second UE 30 corresponds to a fourth level set by the ML indicator. [0060]: the intended D2D radio transmission is part of the first feedback message 306), and the target priority index is used to determine the X1 target parameter(s) ([0041], [0061]: the ML indicator indicates .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Zhang, to use a priority of the intended D2D radio transmission by the second UE 30 corresponding to a fourth level set by a ML indicator to determine a threshold, as taught by Belleschi.
Doing so allows the second UE to indicate whether the interfering signal strength is greater than the threshold and then indicate NACK to the first UE to disapprove D2D radio transmission on a candidate set of radio resources by the first UE (Belleschi: [0041], [0061]).
Zhang in view of Belleschi and Zhao does not disclose when the first radio signal only carries the first control information, the target priority index is equal to a first priority index; when the first radio signal only carries information other than the first control information, the target priority index is equal to a second priority index.
However, Zhang-2 discloses when the first radio signal only carries the first control information, the target priority index is equal to a first priority index (Fig. 2, [0088]-[0090], [0110]: second device transmits a message (=first radio signal) to first device, wherein the message may include feedback information (=first control information), wherein the feedback information correspond to a priority. [0113]-[0120]: the priority of the feedback information is dependent on what the feedback information includes, i.e., if the feedback includes HARQ-ACK, the priority is dependent on QoS parameter(s), or if the feedback includes CSI, the priority is the priority threshold, etc. [0130], [0132]: priority may be 1-4); when the first radio signal only carries information other than the first control information, the target priority index is equal to a second priority index (Fig. 2, [0088]-[0090]: second device transmits a message (=first radio signal) to first device, wherein the message may include second data information (=information other than the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Zhang, and the first UE 20, as taught by Belleschi, to use a priority based on what the message includes, i.e., second data information or feedback information, as taught by Zhang-2.
Doing so allows the second device to allocate power for the second data information or the feedback information according to the priority (Zhang-2: [0129]).

Regarding claim 5, Zhang in view of Belleschi, Zhao, and Zhang-2 discloses all features of claim 4 as outlined above. 
Zhang in view of Belleschi and Zhao does not disclose, but Zhang-2 further discloses wherein when the first radio signal carries the first control information and information other than the first control information (Fig. 2, [0088]-[0090], [0110]: second device transmits a message (=first radio signal) to first device, wherein the message may include feedback information (=first control information) and second data information (=information other than the first control information)), ([0123]-[0126]: the priority is equal to a higher priority included in the second data information and CSI, or second data information and the HARQ-ACK, or second data information, HARQ-ACK, and CSI. [0130], [0132]: high priority 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Zhang, and the first UE 20, as 
Doing so allows the second device to allocate power for the second data information or the feedback information according to the priority (Zhang-2: [0129]).


Zhang in view of Belleschi and Zhao does not disclose, but Zhang-2 further discloses wherein when the first radio signal carries the first control information and information other than the first control information (Fig. 2, [0088]-[0090], [0110]: second device transmits a message (=first radio signal) to first device, wherein the message may include feedback information (=first control information) and second data information (=information other than the first control information)), the target priority index is equal to a smaller one between the first priority index and the second priority index ([0132], [0148]: if there is remaining power, second data information and feedback information with lower priority can also be transmitted. Alternatively, [0136]: when priorities of both HARQ-ACK and data information is equal, then the priority the same).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Zhang, and the first UE 20, as taught by Belleschi, to use a priority based on what the message includes, i.e., second data information and feedback information, as taught by Zhang-2.
Doing so allows the second device to allocate power for the second data information or the feedback information according to the priority (Zhang-2: [0129]).

Regarding claim 7, Zhang in view of Belleschi, Zhao, and Zhang-2 discloses all features of claim 4 as outlined above. 
Zhang in view of Belleschi and Zhao does not disclose, but Zhang-2 further discloses wherein the first control information is related to a second radio signal ([0088]: feedback information (=first control information) relates to first data information (=second radio signal)), ([0113]-[0120]: the priority of the feedback information is dependent on what the feedback information includes, i.e., if the feedback includes HARQ-ACK, the priority is dependent on QoS parameter(s), or if the feedback includes CSI, the priority is the priority threshold, etc. [0111]-[0112]: the priority of the second data information is dependent on a QoS, i.e., it is determined by a data packet priority field. [0130], [0132]: priority may be 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Zhang, and the first UE 20, as taught by Belleschi, to relate the feedback information to a first data information where the priority of the feedback information is different than the priority of the second data information, as taught by Zhang-2.
Doing so allows the second device to allocate power for the second data information or the feedback information according to the priority (Zhang-2: [0129]).

Regarding claim 14, Zhang in view of Belleschi and Zhao discloses all features of claim 11 as outlined above. 
Zhang does not disclose, but Belleschi further discloses wherein a priority of the first radio signal corresponds to a target priority index ([0044]: a priority of the intended D2D radio transmission by the second UE 30 corresponds to a fourth level set by the ML indicator. [0060]: the intended D2D radio transmission is part of the first feedback message 306), and the target priority index is used to determine the X1 target parameter(s) ([0041], [0061]: the ML indicator indicates four different levels that are used to determine a threshold H3 to indicate that the interfering signal strength Y is greater than H3 and thus indicate NACK).

Doing so allows the second UE to indicate whether the interfering signal strength is greater than the threshold and then indicate NACK to the first UE to disapprove D2D radio transmission on a candidate set of radio resources by the first UE (Belleschi: [0041], [0061]).
Zhang in view of Belleschi and Zhao does not disclose when the first radio signal only carries the first control information, the target priority index is equal to a first priority index; when the first radio signal only carries information other than the first control information, the target priority index is equal to a second priority index.
However, Zhang-2 discloses when the first radio signal only carries the first control information, the target priority index is equal to a first priority index (Fig. 2, [0088]-[0090], [0110]: second device transmits a message (=first radio signal) to first device, wherein the message may include feedback information (=first control information), wherein the feedback information correspond to a priority. [0113]-[0120]: the priority of the feedback information is dependent on what the feedback information includes, i.e., if the feedback includes HARQ-ACK, the priority is dependent on QoS parameter(s), or if the feedback includes CSI, the priority is the priority threshold, etc. [0130], [0132]: priority may be 1-4); when the first radio signal only carries information other than the first control information, the target priority index is equal to a second priority index (Fig. 2, [0088]-[0090]: second device transmits a message (=first radio signal) to first device, wherein the message may include second data information (=information other than the first control information), wherein the second data information corresponds to a priority. [0111]-.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Zhang, and the first UE 20, as taught by Belleschi, to use a priority based on what the message includes, i.e., second data information or feedback information, as taught by Zhang-2.
Doing so allows the second device to allocate power for the second data information or the feedback information according to the priority (Zhang-2: [0129]).

Regarding claim 15, Zhang in view of Belleschi, Zhao, and Zhang-2 discloses all features of claim 14 as outlined above. 
Zhang in view of Belleschi and Zhao does not disclose, but Zhang-2 further discloses wherein when the first radio signal carries the first control information and information other than the first control information (Fig. 2, [0088]-[0090], [0110]: second device transmits a message (=first radio signal) to first device, wherein the message may include feedback information (=first control information) and second data information (=information other than the first control information)), ([0123]-[0126]: the priority is equal to a higher priority included in the second data information and CSI, or second data information and the HARQ-ACK, or second data information, HARQ-ACK, and CSI. [0130], [0132]: high priority 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Zhang, and the first UE 20, as 
Doing so allows the second device to allocate power for the second data information or the feedback information according to the priority (Zhang-2: [0129]).

Regarding claim 16, Zhang in view of Belleschi, Zhao, and Zhang-2 discloses all features of claim 14 as outlined above. 
Zhang in view of Belleschi and Zhao does not disclose, but Zhang-2 further discloses wherein when the first radio signal carries the first control information and information other than the first control information (Fig. 2, [0088]-[0090], [0110]: second device transmits a message (=first radio signal) to first device, wherein the message may include feedback information (=first control information) and second data information (=information other than the first control information)), the target priority index is equal to a smaller one between the first priority index and the second priority index ([0132], [0148]: if there is remaining power, second data information and feedback information with lower priority can also be transmitted. Alternatively, [0136]: when priorities of both HARQ-ACK and data information is equal, then the priority the same).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Zhang, and the first UE 20, as taught by Belleschi, to use a priority based on what the message includes, i.e., second data information and feedback information, as taught by Zhang-2.
Doing so allows the second device to allocate power for the second data information or the feedback information according to the priority (Zhang-2: [0129]).


Zhang in view of Belleschi and Zhao does not disclose, but Zhang-2 further discloses wherein the first control information is related to a second radio signal ([0088]: feedback information (=first control information) relates to first data information (=second radio signal)), ([0113]-[0120]: the priority of the feedback information is dependent on what the feedback information includes, i.e., if the feedback includes HARQ-ACK, the priority is dependent on QoS parameter(s), or if the feedback includes CSI, the priority is the priority threshold, etc. [0111]-[0112]: the priority of the second data information is dependent on a QoS, i.e., it is determined by a data packet priority field. [0130], [0132]: priority may be 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Zhang, and the first UE 20, as taught by Belleschi, to relate the feedback information to a first data information where the priority of the feedback information is different than the priority of the second data information, as taught by Zhang-2.
Doing so allows the second device to allocate power for the second data information or the feedback information according to the priority (Zhang-2: [0129]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2020/0221423 A1) – A V2X UE receives PSCCH transmitted by another UE for scheduling PSSCH and determines within a sensing window the position and priority of time-frequency resources for the scheduled PSSCH. The V2X UE detects the PSSCH-RSRP of the scheduled PSSCH and excludes resources having a PSSCH-RSRP greater than a specific threshold and reserves resources by using a candidate single TU resource. The V2X UE calculates S-RSSI of each remaining candidate TU resource and randomly selects one candidate single TU resource as a transmission resource (Fig. 9).
	Lee et al. (US 2021/0058899 A1) – A transmitting UE configures a selection window and measures RSRP of an area (i.e., PSSCH) transmitting data indicated by an area (i.e., PSCCH) from which control information is transmitted, and compares the measured RSRP with a specific threshold value and excludes resources exceeding the threshold value from a resource allocation selection candidate group ([0192]).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/THE HY NGUYEN/Examiner, Art Unit 2478